197 S.E.2d 225 (1973)
18 N.C. App. 452
Don EAST
v.
RESERVE INSURANCE COMPANY.
No. 7321SC182.
Court of Appeals of North Carolina.
June 13, 1973.
Laurel O. Boyles, Winston-Salem, for plaintiff appellant.
Hudson, Petree, Stockton, Stockton & Robinson by J. Robert Elster, Winston-Salem, for defendant appellee.
BRITT, Judge.
Plaintiff seeks to recover under the "HIT-AND-RUN AUTOMOBILE" provision of his policy which provides in pertinent part as follows: "The term `hit-and-run automobile' means an automobile, other than one in which an insured is a passenger, which causes an accident resulting in bodily injury to an insured, arising out of physical contact of such vehicle with the insured or with a vehicle which the insured is occupying at the time of the accident, * * *." (Emphasis added.) Plaintiff does not deny that it is incumbent on him to show that there was physical contact between the motorcycle he was riding and the alleged hit and run automobile.
In Kessing v. Mortgage Corp., 278 N.C. 523, 533, 180 S.E.2d 823, 829 (1971), we find: "The purpose of summary judgment can be summarized as being a device to bring litigation to an early decision on the merits without the delay and expense of a trial where it can be readily demonstrated that no material facts are in issue. * * * Evidence which may be considered under Rule 56 includes admissions in the pleadings, depositions on file, answers to Rule 33 interrogatories, admissions on *226 file whether obtained under Rule 36 or in any other way, affidavits, and any other material which would be admissible in evidence or of which judicial notice may properly be taken."
On the question of summary judgment, this court in Pridgen v. Hughes, 9 N.C. App. 635, 639-640, 177 S.E.2d 425, 428 (1970), said:
"The burden is on the moving party to establish the lack of a triable issue of fact. The evidentiary matter supporting the moving party's motion may not be sufficient to satisfy his burden of proof, even though the opposing party fails to present any competent counter-affidavits or other materials. Griffith v. William Penn Broadcasting Co. (E.D.Pa.1945) 4 F.R.D. 475. `But if the moving party by affidavit or otherwise presents materials which would require a directed verdict in his favor, if presented at trial, then he is entitled to summary judgment unless the opposing party either shows that affidavits are then unavailable to him, or he comes forward with some materials, by affidavit or otherwise, that show there is a triable issue of material fact. He need not, of course, show that the issue would be decided in his favor. But he may not hold back his evidence until trial; he must present sufficient materials to show that there is a triable issue.' Moore's Federal Practice, 2d Ed., Vol. 6, § 56.11(3), p. 2171." (Emphasis added.)
In his deposition, plaintiff stated: "I'm right much at a loss as to what happened. I was riding down the highway, and I woke up in the hospital some days later." He further stated that he was on the right side of the road, going around a curve to his left, but he does not remember anything else until he woke up "a time or two" in the ambulance. He did not remember a car approaching him from the opposite direction.
In his affidavit, Archer stated he and plaintiff and two other persons were riding motorcycles on the day in question. Plaintiff was first in line, Archer was behind him and the other two men were considerably behind Archer. Archer observed plaintiff enter the curve but lost sight of plaintiff as he rounded the curve. When Archer got into the curve, he observed a red Chevrolet sliding broadside, completely in Archer's lane of travel. Archer drove his motorcycle off the side of the road to avoid a collision and thereafter saw plaintiff lying unconscious in the ditch on the right-hand side of the road; plaintiff's motorcycle, totally demolished, was in the ditch on the left side of the road.
We hold that the materials produced at the hearing were not sufficient to show that there was a triable issue on the question of physical contact between plaintiff's motorcycle and the alleged hit and run automobile. Consequently, the judgment appealed from is
Affirmed.
CAMPBELL and BALEY, JJ., concur.